Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 6-23-2022, with respect to the art rejection of the claims have been fully considered and are persuasive.  The art rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious  a digital Fourier transform (dFT) spectrometer, in optical communication with the reference arm and the sample arm, to measure a spectrum of an interference pattern formed by the reference beam and the light scattered and/or reflected by the sample, in combination with the rest of the limitations of the claim. 
Claims 2-11 allowable based upon their dependency.
As to Claim 12 the prior art of record, taken alone or in combination, fails to disclose or render obvious setting the cascaded optical switches, to produce a first path length difference between the arms of the spectrometer, the first path length difference corresponding to a first depth and setting the cascaded optical switches to produce a second path length difference between the arms of the spectrometer, the second path length difference corresponding to a second depth different than the first depth, in combination with the rest of the limitations of the claim. 
Claims 13-18, 21, & 22 allowable based upon their dependency.
As to Claim 19 the prior art of record, taken alone or in combination, fails to disclose or render obvious a digital Fourier transform (dFT) spectrometer, integrated on the substrate in optical communication with the reference arm and the sample arm, to measure a spectrum of an interference pattern formed by the reference beam and the light scattered and/or reflected by the sample, in combination with the rest of the limitations of the claim. 
Claim 20 allowable based upon its dependency.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
August 31, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886